Vishal K. Garg, assigned counsel, in opposition.The state's petition for certification to appeal from the Appellate Court, *703187 Conn. App. 20, 201 A.3d 427 (AC 40250), is granted, limited to the following issues:"1. Did the Appellate Court improperly raise sua sponte the issue of sufficiency of evidence with respect to the element of intent?"2. Did the Appellate Court correctly conclude that the evidence was insufficient on the element of the defendant's intent to commit the crime of tampering with physical evidence under General Statutes § 53a-49 (a) (2) ?"